Filed 10/1/14 P. v. Cisneros CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F066858

                   v.                                                    (Super. Ct. No. F11907216)

ISAAC CISNEROS,                                                                      OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. David
Andrew Gottlieb, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-

*        Before Detjen, Acting P.J., Franson, J., and Peña, J.
       Appellant, Isaac Cisneros, pled guilty to assault with a deadly weapon (Pen.
Code, § 245, subd. (a)(1))1 and he admitted a prior prison term enhancement (§ 667.5,
subd. (b)), and allegations that he had a prior conviction within the meaning of the three
strikes law (§ 667, suds. (b)-(i)). Following independent review of the record pursuant to
People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       The confidential victim was in a two-year relationship with Cisneros that included
some cohabitation. In August 2011, the victim ended her relationship with Cisneros.
       On October 17, 2011, the victim left her mother’s house to go to the store. When
she was in her car, about to leave, Cisneros ran up to her holding a knife and demanding
she move over. Cisneros then used his elbow to push her into the passenger’s seat and
got in the car. Cisneros hit the victim on the face and swung the knife at her. The victim
began screaming, managed to get out of the car through the passenger’s door, and ran
across the parking lot. Cisneros returned to his own car and fled. During the assault, the
victim received a scratch on her shoulder, a cut on a finger from trying to block the knife,
and a small puncture wound on her inner thigh.
       On September 14, 2012, Cisneros was arrested in this matter when he was
detained for driving under the influence of alcohol or drugs.
       On November 16, 2012, the district attorney filed a first amended complaint
charging Cisneros with assault with a deadly weapon (count 1), inflicting corporal injury
on a cohabitant with a prior conviction (count 2/§ 273.5, former subd. (e)(1), now
subd. (f)(1)), a prior prison term enhancement, and with having a prior conviction within
the meaning of the three strikes law. Cisneros then pled guilty to assault with a deadly
weapon and admitted the prior prison term enhancement and the three strikes allegation

1      All further statutory references are to the Penal Code, unless otherwise indicated.


                                             2
in exchange for the dismissal of the remaining count and an unrelated case and a
stipulated sentence of five years.
       On January 29, 2013, the court sentenced Cisneros per his plea agreement to a
five-year term: the mitigated term of two years on his assault conviction, doubled to four
years because of Cisneros’s strike conviction, and a one-year prior prison term
enhancement.
       On March 14, 2013, Cisneros filed an appeal in this matter.
       Cisneros’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) However, on November 6, 2013,
Cisneros filed a letter complaining that he was convicted based on false statements by the
victim, but which does not otherwise raise any issues. A defendant who pleads guilty is
precluded on appeal from raising issues that go to the sufficiency of the evidence.
(People v. Hunter (2002) 100 Cal. App. 4th 37, 42.) Cisneros’s claim that he was
convicted based on false statements in essence challenges the sufficiency of the evidence
to sustain his conviction and thus is not cognizable on appeal.
       Further, following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.

                                          DISPOSITION
       The judgment is affirmed.




                                               3